Citation Nr: 1314395	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disorder to include bilateral shoulder pain as due to an undiagnosed illness.  

2. Entitlement to service connection for a heart disorder to include symptoms of a rapid heartbeat, heart palpitations, chest pain and difficulty breathing as due to an undiagnosed illness.

3. Entitlement to service connection for a disorder of the bilateral arms and hands as separate from currently service-connected carpal tunnel syndrome and to include as due to an undiagnosed illness.

4. Entitlement to service connection for chronic sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1993 to October 1996 and from January 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran's claim currently lies with the RO in Salt Lake City, Utah.

Clarification of Issues on Appeal

The Veteran initially claimed service connection for "arms and hand problems."  See March 2004 statement.  In a February 2010 remand, the Board expanded the issue to encompass the bilateral upper extremities, noting the Veteran had complained of bilateral shoulder, arm and hand pain.  The Board has now adjusted the issue further, separating the bilateral shoulder claim from the claim for the bilateral arms and hands.  As will be discussed in detail below, the Board is granting service connection for bilateral shoulder pain; however, the claim for a bilateral arm and hand disorder must be remanded for further development.

This case was previously before the Board in November 2012, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issues on appeal.

The issues of service connection for chronic sinusitis and a disorder of the bilateral arms and hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran has presented credible complaints of chronic bilateral shoulder pain that is not attributable my medical evidence to a known clinical diagnosis which has become manifest to a degree of at least 10 percent prior to December 31, 2016.

3.   The Veteran has presented credible complaints of chronic symptomatology of a heart condition, including a rapid heartbeat, heart palpitations, chest pains and difficulty breathing that are not attributable to a known clinical diagnosis which first manifest during service in the Southwest Asia theater.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic disability resulting from an undiagnosed illness manifested by bilateral shoulder pain have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.2, 3.303, 3.317, 4.59, 4.71a Diagnostic Code 5201 (2012).

2.  The criteria for service connection for chronic disability resulting from an undiagnosed illness manifested by a rapid heartbeat, heart palpitations, chest pains and difficulty breathing have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.2, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims adjudicated below, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has claimed service connection for bilateral shoulder pain and a rapid heartbeat/palpations.  Though not specifically claimed by the Veteran, the Board observes an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, symptoms of joint pain and cardiovascular signs or symptoms are specifically listed as manifestations of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2012).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).  

Initially, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's DD Form 214 notes she alternated service between Iraq and Kuwait from March to December 2003.  Both countries are within the area defined as the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).  Further, she served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.2.

Regarding claimed symptomatology, the Veteran has reported a consistent history of bilateral shoulder pain.  At a March 2010 VA examination, she reported no specific history of injury, and noted that the pain was so bad it made her cry at night.  Furthermore, although the Veteran's complaints of bilateral shoulder pain have been reviewed by two VA examiners, this pain has not been attributed to any known clinical diagnosis.  In this regard, a December 2004 VA contract examination notes x-rays revealed mild degenerative arthropathic change about the shoulders manifesting in subchrondral sclerosis and marginal spurring.  Reportedly, there was nothing to suggest inflammatory arthritis and a diagnosis of right shoulder impingement syndrome was made, although subsequently and following the Board's remand for clarification, a March 2010 VA examination report specifically concludes that "there is insufficient clinical and laboratory evidence to warrant an acute or chronic [diagnosis] of a bilateral shoulder...condition."  

With respect to a heart condition, despite a 2004 private treatment record noting a suspected diagnosis of a mitral valve leak, objective testing in December 2004 revealed a diagnosis of symptoms of palpitations, racing heart with chest pains and shortness of breath.  Likewise, VA examinations conducted in March 2010 and March 2012, which also included objective testing, determined that "[n]o cardiovascular disorder has been identified."  

The Board concludes that the Veteran's competent and credible reports of chronic bilateral shoulder pain and heart problems including palpitations, rapid heartbeat, chest pain and shortness of breath, constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.


Bilateral Shoulder Pain

While the Veteran reported at the March 2010 VA examination that her bilateral shoulder pain began during her service in Southwest Asia, there is no documented record of complaints of or treatment for shoulder pain during service.  Indeed, the Board notes the Veteran does not assert she sought treatment for bilateral shoulder pain.  Despite her current assertions of in-theater shoulder pain, even if they are credible, the Board observes that manifestation in service must be "capable of independent verification."  See 38 C.F.R. § 3.317(a)(3).  Therefore, service connection is only possible for the claimed undiagnosed illness if the evidence establishes that it manifested to a degree of 10 percent or more not later than December 31, 2016.  

Joint pain not attributable to a known clinical diagnosis is not listed in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  However, for the purposes of determining the appropriate rating for the claimed bilateral shoulder pain, the Board will utilize Diagnostic Code 5201, pertaining to limitation of motion of the arm.  Under this diagnostic code, a 20 percent evaluation is warranted where either the major or minor arm is limited to shoulder level (90 degrees).  Where the arm is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major joint and 20 percent evaluation is warranted for the minor joint.  Finally, where the arm is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major joint and a 30 percent evaluation is warranted for the minor joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of motion of the shoulder/arm is 180 degrees of both flexion and abduction and 90 degrees each of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.  As the Veteran is right-handed, the right shoulder is considered the major joint; the left shoulder is considered the minor joint.  38 C.F.R. § 4.69.  

With respect to the right shoulder, the December 2004 VA contract examination report clearly indicates the Veteran's right shoulder pain has manifest to a degree of at least 10 percent.  In this regard, the Veteran exhibited flexion of the right arm to 135 degrees and abduction to 75 degrees, which was further limited by pain to 55 degrees.  Pursuant to Diagnostic Code 5201, motion of the arm limited to shoulder level (90 degrees) or less warrants at least a 20 percent evaluation.  As such, the Board concludes that the Veteran's right shoulder pain has manifest to a degree of at least 10 percent pursuant to Diagnostic Code 5201.  

With respect to the left shoulder, the December 2004 VA contract examination indicates the Veteran exhibited flexion of the left arm to 145 degrees, abduction limited to 100 degrees, external rotation limited to 65 degrees and full internal rotation to 90 degrees of motion.  There was no additional limitation of motion on the left due to pain, repetitive motion, fatigue, weakness or lack of endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Further, at the March 2012 VA examination, the Veteran exhibited full range of motion of the left shoulder and arm without objective signs of pain.  The ranges of motion of the left shoulder and arm demonstrated at these two VA examinations do not warrant a compensable evaluation under Diagnostic Code 5201.  

However, the Board observes that 38 C.F.R. § 4.59, pertaining to painful motion, states that "[i]t is the intention [of the Rating Schedule] to recognize actually painful unstable, or maligned joints...as entitled to at least the minimum compensable rating for the joint" (emphasis added).  When considering the December 2004 VA contract examination, it is clear the Veteran experienced actual painful and limited ranges of motion of the left shoulder and arm, even if such motion is not compensable under Diagnostic Code 5201.  As such, pursuant to 38 C.F.R. § 4.59, the Board finds that the Veteran's left shoulder pain would be manifest to at least the minimal compensable evaluation of 10 percent applicable to joint disorders.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024.

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic bilateral shoulder pain that is not attributable to a known clinical diagnosis. This symptomatology was manifest to a degree of at least 10 percent as early as December 2004, within the presumptive period.  Therefore, service connection for symptoms of bilateral shoulder pain is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

Heart Condition

With respect to the Veteran's reported heart symptomatology, the Board observes a December 2003 Post-Deployment Health Assessment, completed prior to cessation of the Veteran's service in Southwest Asia, notes she indicated a history of chest pain or pressure and dizziness, fainting and light headedness during her deployment to Southwest Asia.  This Health Assessment serves as independent verification that the Veteran's claimed symptomatology manifest during her service in the Southwest Asia theater.  As such, the regulatory requirement that the Veteran's undiagnosed heart condition be manifest to a degree of 10 percent is not applicable.  See 38 C.F.R. § 3.317(a).  Therefore, as the Veteran is a Persian Gulf veteran and has presented with chronic symptoms of chest pain, rapid heartbeat and palpitations and shortness of breath, symptoms not attributable to a known clinical diagnosis, service connection for such symptomatology as due to an undiagnosed illness is warranted pursuant to 38 C.F.R. § 3.317.


ORDER

Service connection for chronic disability resulting from an undiagnosed illness manifested by bilateral shoulder pain is granted.

Service connection for chronic disability resulting from an undiagnosed illness manifested by a rapid heartbeat, heart palpitations, chest pain and difficulty breathing is granted.



REMAND

With respect to the remaining claims on appeal, another remand is unfortunately required.  The Board's November 2012 remand instructed the AOJ to resend the Veteran an April 2012 supplemental statement of the case (SSOC) to an updated address in Seminole, Florida.  There is no indication in the claims file that this action was accomplished.  See Stegall v. West, 11 Vet. App. 268, 271.  Further, the Board observes the November 2012 remand was sent to an incorrect address and has been returned as undeliverable.  In the meantime, the Board has learned from the Veteran's representative that she has moved to a new address, and has directly verified the Veteran's updated address.  See April 5, 2013, Report of Contact.  On remand, a copy of the April 2012 SSOC, November 2012 Board remand, and any additional notice or adjudication documents previously returned as undeliverable should be sent to the address documented in the April 2013 Report of Contact.

Finally, with respect to the claim of service connection for chronic sinusitis, there is insufficient evidence to decide this claim.  In this regard, a March 2003 service treatment record notes a diagnosis of sinusitis.  A December 2004 VA contract examination noted a diagnosis of chronic sinusitis, based on reported chronic sinus pain and objective factors of maxillary tenderness and radiographic findings of sinusitis.  However, no etiological opinion was rendered.  At a March 2010 VA examination, the Veteran reported intermittent symptoms of "a clear liquid" in her left nostril with facial burning and a swelling sensation.  The VA examiner noted there was no noted sniffling, congestion, post-nasal drip or dry coughing during the 4-hour examination.  The examiner stated that there was insufficient clinical and laboratory evidence to warrant an acute or chronic condition or any residuals of sinusitis.  Apparently, given the lack of current symptomatology, no diagnosis or etiological opinion was rendered.  

With respect to sinusitis, even if the previously diagnosed chronic sinusitis has resolved, which is unclear from the record, the Board notes that this condition was diagnosed during the current appeal period.  As such, the Veteran has established a "current disability" for the purposes of service connection.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Therefore, the Board must obtain an etiological opinion with respect to the Veteran's diagnosed chronic sinusitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

As a final note, the record raises the issue of service connection for the Veteran's claimed bilateral arm and hand pain bilateral arm pain as due to an undiagnosed illness due to her service in the Persian Gulf.  Although the RO provided the Veteran with citation to 38 C.F.R. § 3.317 in the March 2007 SOC, her claim has not yet been considered by the AOJ specifically under these provisions.  As such, on remand, the AOJ must provide the Veteran with appropriate notice of the evidence needed establish service connection for an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and consider this theory of entitlement in the first instance upon readjudication.

Accordingly, the case is REMANDED for the following action:

1. Utilizing the address provided by the April 5, 2013, Report of Contact, send the Veteran a copy of the April 2012 supplemental statement of the case, November 2012 Board remand, and any other notice or procedural documents previously returned as undeliverable.  The Veteran should also be provided notice informing her of the regulatory criteria and evidence required to establish a claim of service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

2. Forward the Veteran's claims file to an appropriate medical professional to obtain an opinion regarding the Veteran's chronic sinusitis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines that an additional physical examination of the Veteran is necessary, one is to be arranged.  

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent), that chronic sinusitis is etiologically related (incurred in, caused or aggravated by) to active service.  For the purposes of this opinion, the examiner is instructed to concede a current diagnosis of chronic sinusitis.  See December 2004 VA contract examination.

The examiner should provide a complete rationale for any opinion given without resorting to speculation.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for bilateral arm and hand pain, to include as due to an undiagnosed illness, and service connection for chronic sinusitis, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


